department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date org address date uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail -- returned receipts last date for filing a petition with the tax_court january 20xx dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons to and part principal see sec_1_501_c_3_-1 organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or the benefit of private shareholders or individuals of the in organization during 20xx and 20xx we have determined your net_earnings inured to the benefit of your founders regularly paying their personal automobile and living_expenses without contemporaneously recording the expenditures as salary or compensation the funds inuring to your founders and principal officers were substantial in comparison to your total expenditures and were multiple or repeated over a pattern of years you have not implemented safeguards to prevent a recurrence of funds inuring to the officers as such you have not operated exclusively for exempt purposes and have operated for the benefit of the private interests of your principal officers in contravention of the requirements of sec_1_501_c_3_-1 officers by contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedutes formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations internal_revenue_service date date org address department of the treasury te_ge exempt_organizations examinations sw third avenue m s portland oregon taxpayer_identification_number form tax_year s ended ‘person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 legend org organization name xyz state vol-1 co-3 co-6 co-15 co-16 co-17 volunteer co-5 co-4 xx date president president address address vice-president vice president city city co-11 service company service co-1 co- -2 co-9 co-10 co-11 co-12 co-13 co-14 a7 57h gm 6m co-7 co-8 companie sec_2 issue should org’ sec_501 status be revoked on the grounds that its net_earnings inured to the benefit of its president and vice-president facts org org was incorporated in the state of xyz on december 19xx in april of 20xx the irs issued a letter advising org that it would be exempt under sec_501 of the internal_revenue_code and would be treated as a public charity during the advance_ruling period on march 20xx the irs issued a determination_letter to org confirming that it was exempt as a c public charity org’s purpose as stated in its constitution is a to provide housing rehabilitation of medical treatment and behavior issues of abandoned abused and neglected dogs b to do all in the organization’s power to protect the interest of dogs from abuse abandonment and neglect c to provide overflow housing and medical_care and rehabilitation of behavior issues to shelters and other dog rescue groups d to educate the public regarding the abuse and neglect of purebred and mix breed dogs e to provide counseling and obedience training on a donation basis to frustrated owners to keep the dog in the home and out of a shelter f to better society by aiding in stopping the over population of dogs org’s president and its vice-president president’s daughter the two have served in these capacities since org’s inception org had operated out of president’s residence in city xyz until early 20xx when due to city land-use laws it was forced to relocate org now operates in terms of holding dogs until new owners are found out of vice-president’s residence at address city xyz org takes dogs from shelters that would otherwise be euthanized it then arranges for any necessary veterinary care and ultimately tries to find someone to adopt the dog generally at the local co-1 investigation by xyz department of justice form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 20xx12 org org was referred to the irs by the xyz department of justice d o j in october of 20xx following the d o j ’s investigation of org this investigation was precipitated by allegations by vice-president’s neighbor that org was violating certain city land-use laws and operating a kennel without a permit d o j in an october 20xx case status report which was shared with irs made the following assertions vice-president is living on the property where the dogs are housed vice-president’s personal expenses are commingled with the expenses of the organization vice-president has no other income vice-president does not file a personal income_tax return all assets paid for with org’s program service revenue including the house property and vehicles are in the name of either vice-president or president on august 20xx in response to the d o j ’s opening audit letter vice-president produced a box of documents and indicated that the box contained all of the documents that she had in her possession during the d o j ’s august 20xx interview with the president vice-president they explained that they were telling people that the adoption fees were tax-deductible and did so because they had been so instructed by an attorney whose name they could not recall vice-president stated during the august 20xx interview that all adoption fees were paid to org and deposited into the organization’s checking account and that all organization_expenses were paid from that account vice-president stated during the august 20xx interview that while it may be true that org was paying her living_expenses she had almost no personal expenses and that president bought all her food and clothing during the august 20xx interview vice-president admitted that there was no accounting for how any of org’s money was spent on september 20xx in response to the d o j ’s second request for information vice-president stated that no personal expenses for either herself or her mother are paid for with org funds and that the only personal assets paid for by org are the vehicles the property in city a riding lawnmower and large stainless steel dog washing tubs d o j in an october 20xx letter to the irs made the following assertions vice-president had been commingling her personal expenses with the expenses of the organization vice-president’s house and vehicle and president’s vehicle were purchased with organization funds form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended 20xx12 20xx12 explanation of items org e e e there had been no recordkeeping there was no board_of directors the president vice-president had been telling the public that of org’s dog adoption fee was tax-deductible forms -the forms 990-ez filed by org for the years ended december 20xx and december 20xx were prepared by hand and signed by vice-president they were not mathematically correct and were incomplete as filed eg fund balances do not carry over from one year to the next no public support information is provided in parts v and iv-a of schedule a on line 42a of both the 20xx and 20xx forms 990-ez the books_and_records are listed as being in the care of vice-president the returns reported as follows 20xx 20xx contributions gifts grants and similar amounts total revenue occupancy rent utilities and maintenance printing publications postage and shipping other expenses total expenses excess or deficit for the year net assets or fund balances at beginning of year net assets or fund balances at end of year bank statement analysis org’s bank statements for the years ended december 20xx and december 20xx reflect that the following yearly totals of deposits and disbursements were made 20xx 20xx deposits disbursements the amounts from 20xx partially reflect a dollar_figure loan that vol-1 an org volunteer is said to have made to org the deposits for 20xx include a dollar_figure deposit made may 20xx the disbursements for this year include a dollar_figure customer withdrawal on may 20xx as well as a check for dollar_figure made out to vice-president and signed by vice-president which cleared org’s bank account in june of 20xx the memo on this check reads transfer from accts these three events coincided with vice-president’s purchase of her house in city xyz the sales deed for this purchase was recorded in city on may 20xx form 886-a cev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended 20xx12 20xx12 explanation of items org loan from vol-1 the president vice-president have stated that the dollar_figure loan from vol-1 was meant to be org’s loan they have not produced nor has the revenue_agent observed any loan document to confirm the substance of this transaction the president vice-president stated during an august 20xx interview with the d o j that vol-1 loaned the money so that vice-president could purchase the property in city xyz regarding the property’s being in vice-president’s name the president vice-president cited org’s inability to get a mortgage they stated that the mortgage was dollar_figure they further stated during the interview with the d o j that not all of the dollar_figure went toward purchasing the house but that some was used to make repairs to the house and to build fences and kennels on the property beginning in november of 20xx org began making payments of roughly dollar_figure per month to vol-1 nature of org’s income org did not maintain a general ledger or any other kind of accounting system for the years under examination according to a web page that was active as of august 20xx under the name co-2' org’s only source_of_income is from adoption fees charged for placing dogs with new owners this same web page states that the adoption fees range from dollar_figure to dollar_figure per dog the president vice-president stated during their august 20xx interview with the d o j that fees ranged from dollar_figure to dollar_figure per dog the forms 990-ez for 20xx and 20xx do not provide information about the numbers of dogs adopted org’s 20xx form 990-ez states under part iii statement of program service accomplishments big_number adoptions in a letter from president received by the revenue_agent august 20xx she stated that org adopted out dogs in 20xx and dogs in 20xx expenditures made by org the revenue_agent reviewed the bank statements and cancelled checks for 20xx and 20xx and found that in addition to expenditures that are germane to a dog rescue organization eg pet stores veterinary clinics payments were made to co-3 co-4 co-5 and to various utilities restaurants grocery stores and movie rental and entertainment retailers these types of expenditures have been summarized and totaled below along with the dollar_figure disbursement made the day before the purchase of vice-president’s city property the dollar_figure paid to vice-president shortly thereafter and the yearly amounts paid to gas stations and for car maintenance and car washes the complete details of expenditures_for both years are attached at exhibits a and b kk kek kek ' during a june 20xx interview the revenue_agent asked the president vice-president if org had changed its name the president vice-president did not give a definitive answer the web posting referenced above contained president’s phone number for contact information and an email address of form 886-a ev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended 20xx12 20xx12 explanation of items org 20xx 20xx mortgage payments including dollar_figure disbursement check to vice-president cleared june 20xx car payments electricity heat restaurants grocery stores television entertainment gas stations maintenance car washes interview with the president vice-president the revenue_agent conducted an interview with president and vice-president on june 20xx at the irs office in portland xyz noteworthy answers given and statements made during this interview included the following e e e e org does not rent or lease any land or building from anyone no one rents or leases any land or building from org vice-president resides at address city xyz there has been no formal arrangement whereby org agreed to pay a certain amount on the mortgage on vice-president’s city property that is the monthly mortgage payments are simply the amounts shown due on the statements when the revenue_agent asked about the dollar_figure loan from vol-1 the president vice- president stated that he was a friend that it was meant to be org’s loan as opposed to being either of the president vice-president’ and that there was no promissory note or other loan document org does not own any vehicles president’s 19xx ford explorer and vice-president’s 20xx chevrolet suburban are used in org’s activities eg transporting dogs getting supplies president and vice-president both have their own bank accounts in their own names and did during 20xx and 20xx as well no governing body of org ever documented an intent to compensate either president or vice-president when the revenue_agent presented the president vice-president with the names of the payees noted in org’s bank statements and asked them to indicate which were personal expenditures and which were for org they made the representation that all of the expenditures were for org with the exception of what amounts to about dollar_figure in minor purchases over the two years form 886-a rev department of the treasury - internal_revenue_service page -5- e e department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended 20xx12 20xx12 explanation of items org e when the agent inquired about the expenditures at restaurants which amounted to over dollar_figure over the two years the president vice-president stated that they were all made to treat org’s volunteers during the interview the revenue_agent handed to the president vice-president copies of all of org’s documents bank statements credit card statements mortgage and car loan statements etc that d o j had provided to the irs the revenue_agent then explained the significance of the administrative record in the context of declaratory_judgment cases deductibility of adoption fees among the documentation that the d o j provided to the irs were copies of org’s adoption contract and its donation receipt this particular adoption contract is dated december of 20xx but has a date of august of 20xx in the footer ie this version of the contract was used in 20xx but appears to have been created in 20xx under the conditions section of the contract is condition which reads there is an adoption fee toward all the needs of all the rescue dogs the fee is tax deductible it is not refundable the fee is put in a general fund that goes the donation receipt which the revenue_agent confirmed with the president vice-president was the document given to individuals who adopted dogs from org during the years under examination reads in part this is your receipt for tax purposes org’s records in referring org to the irs the d o j advised that it was turning over all of the records that it had in its possession as noted above according to d o j these included all records that vice- president said she had in her possession included in these records were some billing statements for the following payees co-3 co-6 co-7 co-8 co-9 co-4 co-10 co-11 and co-12 the co-3 billings were for vice-president’s city property the president vice-president indicated during the june 20xx interview that the balances reflected on the co-8 and co-9 billings originated with the purchase of fencing materials for the kennel area at vice-president’s city property they indicated that the balances reflected on the co-3 statements originated with the purchase of a riding lawn mower and that the balances reflected on the co-7 statements originated with the purchase of a washer and dryer the co-4 statements were billings for vice- president’s 20xx chevrolet suburban the co-10 statements reflected a variety of transactions ranging from co-13 co-14 and co-1 to co-15 co-16 and co-17 the co-11 billings were form 886-a crev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 20xx12 org billed to vice-president at her city address and were for dollar_figure per month for co-11 service service the one co-4 statement provided to the revenue_agent dated march 20xx was billed to org at the city address and reflected phone numbers on the account in president’s name and in vice-president’s name none of these phone numbers match the one noted on the forms 990-ez one of president’s phone numbers is listed on the web page under the name co-2 the revenue_agent issued to org information document requests idrs and on june 20xx and june 20xx respectively idr which the revenue_agent handed to president at the conclusion of the interview requested documents that had already been requested in idr but which were not provided at the june 20xx office_audit as well as information on numbers of dogs adopted in 20xx and 20xx idr was the revenue agent’s transcript of the june 20xx interview and a request that org ie president or vice-president sign and return the transcript to indicate that it was accurate or that it be corrected as necessary and signed and returned the revenue_agent did not receive any response to these requests nor any returned phone calls to the messages left for the president vice-president until august 20xx on august 20xx the revenue_agent received from president a letter indicating the number of dogs adopted in 20xx and 20xx and enclosed co-10 credit card statements for of the months that the revenue_agent had requested in idr the revenue_agent called president and pointed out that most of what was requested was still missing and that the revenue_agent had not received a response to idr vice-president indicated that she would get the requested materials to the revenue_agent promptly on october 20xx the revenue_agent issued idr under a 21-day cover letter requesting a response within days idr requested information concerning how much the president vice-president’ vehicles were used for personal purposes as opposed to org’s purposes it also requested detailed information concerning how the proceeds from the dollar_figure vol-1 loan were used ie what the actual down payment was on vice-president’s house and how the balance of the money was spent as of january 20xx no response had been received with respect to either idr or idr or to the information still missing from idr law sec_6033 of the internal_revenue_code provides that except as provided in paragraph of that section every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by kk kek kek idr was inadvertently numbered as as sent to org it was however the idr form 886-a crev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended 20xx12 20x12 explanation of items org ‘forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_501 of the internal_revenue_code provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the treasury regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the treasury regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals government’s position org’s net_earnings have inured to the benefit of president and vice-president in that their personal expenses have been paid out of org’s bank account vice-president owns the property at address city xyz the mortgage on this property has been paid with org’s funds although a certain amount of activity in furtherance of org’s exempt_purpose is ostensibly conducted there vice-president has benefited substantially from these mortgage payments by virtue of her residence at this property she also benefits by virtue of her ownership of this property and her ability to sell it if she chooses to and to receive the proceeds from the sale the down payment on vice-president’s property represents inurement the president vice- president stated that the dollar_figure vol-1 loan was made to org so that vice-president could purchase the city property the revenue_agent requested information on the amount of the down payment as well as how the dollar_figure paid to vice-president in june of 20xx was used and what happened to the balance of the loan no response to this request has been received in the form 886-a crev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 20xx12 org absence of any information to the contrary the dollar_figure customer withdrawal from org’s bank account made may 20xx will be presumed to have been the down payment on vice- president’s city property the sales deed for which was recorded in city the next day similarly until documentation is produced establishing org’s use of the dollar_figure or any portion thereof this amount will be presumed to have inured to vice-president’s benefit information concerning the use of the president vice-president’ vehicles has been requested but no response has been received in any case irrespective of whether and how much president and vice-president’s vehicles are used for org’s activities they each benefit from having full use of these vehicles as with the city property either of these vehicles could be sold and the proceeds would go to president or vice-president org’s payments on these car loans therefore constitute substantial inurement to the benefit of president and vice-president as do the payments for gas maintenance and car washes unless and until records are produced substantiating a particular percentage of miles put on these vehicles for org’s activities as opposed to the president vice-president’ personal_use or reasoned percentages are otherwise proposed the car payments and payments for gas maintenance and car washes will be deemed inurement in their entirety the payments of utilities at vice-president’s residence represent inurement inasmuch as every household needs electricity and heat since there was no accounting system maintained whereby an allocation of utilities benefiting org could have been made all of these amounts are deemed to have benefited vice-president the payments for such things as satellite television and movie rentals bearing no relationship to a dog rescue and placement operation also constitute inurement org is required under sec_6033 of the internal_revenue_code to keep records and to file complete and accurate returns it has failed to comply with this statute the forms 990-ez were inaccurate and incomplete as received by the irs org took out a dollar_figure loan for the down payment on and to make improvements to the city property yet no promissory note or loan document has been produced the d o j turned over to the irs all of the records that it was able to obtain from vice-president in whose care they were supposed to be of the over payees to whom org funds were paid during the years under examination vice-president produced for the d o j documentation to substantiate expenditures to only of them the revenue_agent asked org to produce a limited number of documents in light of the amount of information already compiled by d o j in spite of this org produced very little of the requested documentation beyond the prima fascia instances of inurement cited above mortgage and car payments utilities and entertainment a determination has to be made with respect to other economic events whose substance is less certain these would include the atm withdrawals checks written to cash and the many expenditures at the restaurants and grocery stores detailed in exhibits a and b given the lack of responsiveness from org’s officers in the course of this examination attempting to establish whether and how much of these expenditures inured to form 886-a crev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org the president vice-president’ benefit would not be an effective use of government resources rather the inurement represented by the down payment mortgage payments car payments and expenses utilities and entertainment expenditures are substantial enough on their own to make a determination with respect to org’s tax-exempt status the yearly totals of these expenditures which inured to the benefit of one or both of org’s officers were as follows 20xx 20xx mortgage payments and dollar_figure down payment check to vice-president cleared june 20xx car payments electricity heat television entertainment gas stations maintenance car washes total in light of these amounts notwithstanding any pro_rata allocation that could be made between org expenses and personal expenses org’s net_earnings have inured in-substantial part to vice-president’s and president’s benefit taxpayer’s position org has not yet taken a position with respect to this report conclusion org’s net_earnings have inured in substantial part to the benefit of president and vice- president this violates sec_1_501_c_3_-1 of the treasury regulations and warrants revocation of org’ sec_501 status effective january 20xx form_1120 u s_corporation income_tax return should be filed for 20xx 20xx 20xx and each year thereafter as long as org remains subject_to federal_income_tax if the proposed revocation becomes final appropriate state officials will be notified of such action in accordance with sec_6104 of the internal_revenue_code form 886-a crev department of the treasury - internal_revenue_service page -10-
